Citation Nr: 1027083	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
bipolar disorder.

2.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 9, 1964, to October 
20, 1964.

The issue of an increased initial rating for bipolar disorder 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2005 rating decision of the RO in Wichita, Kansas, 
which granted service connection and assigned an initial rating 
of 50 percent for bipolar disorder, effective December 31, 2002.  
The issue of TDIU comes before the Board on appeal from a June 
2006 rating decision denying the claim.

Following the May 2005 rating decision, the appellant filed a 
Notice of Disagreement as to the initial rating and as to the 
effective date of service connection.  In September 2008, the 
Board remanded the initial rating and denied entitlement to an 
earlier effective date.  

The appellant appealed the denial of an earlier effective date to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 2010 joint motion, the VA General Counsel and the 
appellant's attorney reached a stipulated agreement which 
authorized an effective date of service connection for bipolar 
disorder of December 20, 1991, and terminated the appeal as to 
the effective date.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Due to the newly assigned earlier effective date, the Board must 
remand the claims on appeal for initial consideration by the RO.  
The January 2010 stipulated agreement assigned an earlier 
effective date with a period of just over eleven years which must 
be assigned an initial rating, and TDIU considered.  The RO has 
not had the opportunity to address these questions in the first 
instance.  To avoid any potential prejudice, the RO must consider 
these issues again prior to the Board.  See 38 C.F.R. §§ 19.31, 
20.800, 20.1304(c); Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for an initial 
disability rating for bipolar disorder and 
entitlement to TIDU, based on the new date of 
service connection December 20, 1991.  If the 
claims are not granted to the appellant's 
satisfaction, prepare another SSOC and send 
it to him and his representative.  Give them 
time to respond before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

